Name: Council Regulation (EU) 2016/1333 of 4 August 2016 amending Regulation (EC) No 329/2007 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Regulation
 Subject Matter: international trade;  international affairs;  Asia and Oceania;  international security;  technology and technical regulations
 Date Published: nan

 5.8.2016 EN Official Journal of the European Union L 212/1 COUNCIL REGULATION (EU) 2016/1333 of 4 August 2016 amending Regulation (EC) No 329/2007 concerning restrictive measures against the Democratic People's Republic of Korea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision (CFSP) 2016/849 of 27 May 2016 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Decision 2013/183/CFSP (1), Having regard to the joint proposal of the High Representative of the Union for Foreign Affairs and Security Policy and of the European Commission, Whereas: (1) Council Regulation (EC) No 329/2007 (2) gives effect to measures provided for in Decision (CFSP) 2016/849. (2) On 2 March 2016, the United Nations Security Council adopted Resolution (UNSCR) 2270 (2016) providing for new measures against North Korea. In accordance with that Resolution, on 4 April 2016 the Sanctions Committee established pursuant to UNSCR 1718 (2006) published a list of additional goods to which prohibitions on the transfer, procurement and provision of technical assistance apply (sensitive goods list). (3) On 4 August 2016, the Council adopted Decision (CFSP) 2016/1341 (3) giving effect to that measure. Regulation (EC) No 329/2007 should therefore be amended accordingly. (4) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 329/2007 is amended as follows: 1. Article 2 is amended as follows: (a) in point (a) of paragraph 1 and paragraph 3, the words Annexes I, Ia and Ib are replaced by the words Annexes I, Ia, Ib and Ig; (b) in paragraph 2, the following subparagraph is added: Annex Ig shall include weapons-of-mass-destruction-related items, materials, equipment, goods and technology identified and designated as sensitive goods, pursuant to paragraph 25 of UN Security Council Resolution 2270 (2016).. 2. In Article 3(1), in points (a) to (d), the words Annexes I, Ia and Ib are replaced by the words Annexes I, Ia, Ib and Ig. 3. In Article 5c(4), the introductory sentence is replaced by the following: 4. Transactions referred to in paragraph 3 involving a transfer of funds for amounts:. 4. In Article 13, paragraph 1, the following point is added: (g) amend Annex Ig on the basis of determinations made by the UN Security Council or the Sanctions Committee and add the reference numbers taken from the Combined Nomenclature as set out in Annex I to Regulation (EEC) No 2658/87.. 5. The text set out in the Annex to this Regulation shall be inserted as Annex Ig. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 August 2016. For the Council The President M. LAJÃ Ã K (1) OJ L 141, 28.5.2016, p. 79. (2) Council Regulation (EC) No 329/2007 of 27 March 2007 concerning restrictive measures against the Democratic People's Republic of Korea (OJ L 88 29.3.2007, p. 1). (3) Council Decision (CFSP) 2016/1341 of 4 August 2016 amending Decision (CFSP) 2016/849 concerning restrictive measures against the Democratic People's Republic of Korea (See page 116 of this Official Journal). ANNEX ANNEX Ig Goods and technology referred to in Articles 2, 3 and 6 (1). (1) The nomenclature codes are the ones applicable to the relevant products in the Combined Nomenclature as defined in Article 1(2) of Regulation (EEC) No 2658/87 and as set out in Annex I thereto.